                                                  Notice Recipients
District/Off: 0971−5                   User: arosales                       Date Created: 10/18/2018
Case: 18−05048                         Form ID: pdfeoapc                    Total: 3


Recipients submitted to the BNC (Bankruptcy Noticing Center):
dft         Paul Greenfield     2597 Flagstone Dr.        San Jose, CA 95132
dft         Dakota Note, LLC       119 East Center Street, Suite 567     Madison, SD 57042−2908
            Reno F.R. Fernandez      Macdonald Fernandez LLP          221 Sansome St. 3rd Fl.   San Francisco, CA
            94104
                                                                                                             TOTAL: 3




      Case: 18-05048          Doc# 8-1       Filed: 10/18/18        Entered: 10/18/18 12:15:15             Page 1 of 1
